DETAILED ACTION
	This is a final Office Action on the merits for application 16/472,114. Receipt of the amendments and arguments filed on 02/01/2022 is acknowledged.
Claims 2, 5-8, 10-12, 19, and 28-33 are pending.
Claims 1, 3, 4, 9, 13-18, and 20-27 are cancelled.
Claims 28-32 are withdrawn from consideration.
Claims 2, 5-8, 10-12, 19, and 33 are examined.

Information Disclosure Statement
The information disclosure statement filed 10/01/2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) or the fee set forth in 37 CFR 1.17(p). It has been placed in the application file, but the information referred to therein has not been considered. Since the IDS was filed after the non-final rejection filed on 09/01/2021, such an IDS requires a fee or certification statement and neither of such requirements were provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 7 define an internal thread for the grooving tip or first threaded sleeve, which is considered to define new matter since independent claim 2 has been amended to define an embodiment where such an internal thread cannot be used on either of such elements and thus such claims define an embodiment not covered by the originally filed specification and drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-8, 10-12, 19, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 defines two instances of the limitation “its,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of such a pronoun and thus one of ordinary skill in the art would not know exactly which element 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least one external thread,” and the claim also recites “in particular a metric external thread” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examining purposes and in light of the specification and drawings, the claim is interpreted to define the narrower limitations. Claims 9 and 10 include similar “in particular” limitations and are similarly rejected and interpreted as explained above. Claims 6-8 and 11 are rejected as being indefinite for depending upon an indefinite claim.
Claims 6 and 7 each define “the internal thread,” which renders the claimed invention indefinite since such reference to “an internal thread” was deleted within the present claim limitations and thus lacks antecedent basis. Furthermore, it appears the independent claim has been amended to define an embodiment which cannot be used with an internally threaded sleeve and thus one of ordinary skill in the art would not 
Claim 11 defines “the elastic element,” which lacks antecedent basis and renders the claimed invention indefinite since such an elastic element is not defined in claim 8, from which claim 11 depends from and thus one of ordinary skill in the art would not know what invention is being defined in such limitations. For examining purposes and in light of the specification and drawings, claim 11 is considered to depend from claim 10 which is the first claim to initially define such an element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8, 12, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Patent 5,961,266) in view of Orberndorfer (U.S. Publication 2012/0243953).
Regarding claim 2, Tseng discloses a system for joining two components or for reinforcing a component, wherein the component to be reinforced, or one or both of the components to be joined, consists or consist, respectively, of concrete or masonry (the system of figure 2 is configured to attach two components to one another, where one or 
an external thread (#21), with the aid of which the threaded sleeve can be screwed into a first component with said leading end pointing forward (see figure 2), and which is suitable for forming a bond with the first component (see figure 2), and
a power drive (#22), by means of which a torque for screwing the threaded sleeve into the first component can be transmitted to the threaded sleeve (see figures 1 and 2, where a torque can be applied to the threaded sleeve through the power drive #22),
wherein the system further comprises an elongate clamping element (#3) having a leading end (#31), which is suitable for being guided through a borehole, with its leading end pointing forward, in the component to be reinforced or in a second component of the two components to be joined respectively, (see figure 1, where the leading end of the clamping element #3 can be inserted through such a borehole of the first component) and to be inserted into or guided through the first threaded sleeve (see figures 1 and 2) and which is suitable for axially clamping the first threaded sleeve with the component to be reinforced or with the second component of two components to be joined, respectively (see figure 2), wherein said elongate clamping element has, on its leading end, a stop element (#31 and/or #4) configured for abutting against the leading end of said threaded sleeve upon axially clamping 
However, Tseng does not disclose the use of a grooving tip comprising of a power drive as defined.
The presently claimed invention defines the grooving tip as being separate from and not part of the threaded sleeve and does not further define any relation between the grooving tip and threaded sleeve. As taught in Orberndorfer, grooving tips #12 comprising of a drill tip #24 and thread cutter #18 are highly well known and used in the art to form boreholes with threads within concrete components, where such a tip #18 comprises of a power drive #17 for transferring forces to such a tip. Therefore, it would have been obvious to included a grooving tip, as taught in Orberndorfer, within the system of Tseng in order to properly form the initial borehole within the first component which the threaded sleeve is to be threaded within, such as when the first component is concrete. Thus, such a grooving tip of Tseng in view of Orberndorfer would comprise of a separate component not part of the threaded sleeve and which is configured to groove a thread within the concrete material of the first component and which comprises of a power drive which is different from that of the first threaded sleeve and clamping element. Furthermore, as depicted in figure 2 of Tseng, the threaded hole #8 within the first component needs to be longer than the threaded sleeve in order to accommodate the leading end of the clamping element, where it would have been obvious to have sized the grooving tip of Orberndorfer in order to form such a threaded hole #8 in Tseng as needed.
Regarding claim 5, Tseng in view of Orberndorfer render obvious the elongate clamping element is formed by a screw or a threaded rod, which has at least one external thread, in particular a metric external thread (The external threads #32 of the clamping element #3 of Tseng can be measured using metric measurements, even if manufactured using inch machinery as such metric sizes and inch sizes can be converted between one another. Alternatively, it would have been obvious to have used metric measurements to form the external thread of the clamping element in order to mate such parts with other metric measured parts and also since both metric and inch are commonly used and interchanged with one another to yield the same predictable result of forming two matching threads for mating to one another.).
Regarding claim 6, Tseng in view of Orberndorfer render obvious the at least one external thread is formed at least in the region of the leading end of the screw or threaded rod (see figure 1 of Tseng, where the region of the leading end of the screw #3 can be considered the right half of such a screw #3 which comprises of the leading end), and in which the grooving tip or the first threaded sleeve has the cited internal thread (see figure 1 of Tseng, where the first threaded sleeve can be considered to comprise of an internal thread using element #1 at #15).
Regarding claim 7, Tseng in view of Orberndorfer render obvious the internal thread is at least partially formed in a leading section of the first threaded sleeve (see figure 2 of Tseng, where the internal thread of element #1 at #15 is formed in the leading section of the sleeve).
Regarding claim 8, Tseng in view of Orberndorfer render obvious in which the elongate clamping element is formed by a threaded rod (see figure 1 of Tseng at #32) 
Regarding claim 12, Tseng in view of Orberndorfer render obvious the power drive of said threaded sleeve is formed by an inner profile or a slot (the power drive is considered the inner profile #22 of Tseng).
Regarding claim 19, Tseng in view of Orberndorfer render obvious the first threaded sleeve is tightly wound from a strip having edges with contact surfaces abutting against one another in the tightly wound state (Tseng discloses internal sleeve #2 is formed from a helical spring and thus comprises of a strip with edges having contact edges abutting against one another).
Regarding claim 33, Tseng in view of Orberndorfer render obvious in which the contact surfaces of the edges of said wound strip are inclined with respect to a longitudinal axis of said threaded sleeve by an angle more than 10 degrees (see figure 2 of Tseng, where the longitudinal axis is considered to extend along the central axis of the sleeve #3, such that the angle of the surfaces of the wound strip/spring of the sleeve #3 are substantially 90 degrees and thus fall within the range as defined), causing said first threaded sleeve to expand when said contact surfaces slide along one another as a .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Orberndorfer and Mueller (U.S. Publication 2002/0020136).
Regarding claim 10, Tseng in view of Orberndorfer render obvious the claimed invention except for an elastic element, in particular a tension or compression spring, which can be preloaded by actuating the clamping element to contribute to or effect the axial clamping of the first threaded sleeve with the second component or component to be reinforced. However, it is highly well known in the art, as evidenced by Mueller, that springs are provided between the head of the fastener and the component the fastener is to fasten to a concrete component in order to allow for limited vertical movement, such as during seismic events. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have provided a compression spring, as taught in Mueller, between the clamping device/screw of Tseng and the element the clamping device/screw is to attach to the concrete component in order to allow for further vibration dampening at such a location while also maintaining the tight connection between the first and second components.
Regarding claim 11, Tseng in view of Orberndorfer and Mueller render obvious the elastic element is formed by a compression spring (see Mueller and the rejection above), which is suitable to be arranged between the head of the screw or the nut, and .

Response to Amendment
Applicant’s amendments to the claims only overcome certain 35 U.S.C. 112(b) rejections of the previous Office Action, where Applicant does not appear to respond to such 112(b) rejections and thus such rejections are repeated again within the present invention as well as includes new 112(b) rejections for the newly amended claim limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 5-8, 10-12, 19, and 33 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference and different reject since a new embodiment is now being defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635